Citation Nr: 0210346	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  02-00 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for left ear hearing 
loss.

(The issues of service connection for an eye disorder, right 
ear hearing loss, thrombocytosis, pharyngitis, left knee 
disability, right knee disability and back disability will be 
the subject of a later Board decision.)

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from May 1970 to May 1990.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board is undertaking additional development with respect 
to the issues of service connection for an eye disorder, 
right ear hearing loss, thrombocytosis, pharyngitis, left 
knee disability, right knee disability and back disability, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing those issues.

The veteran raised the issue of service connection for 
tinnitus at his June 2002 hearing.  This is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss is of service origin.  

2.  The veteran's hypertension is of service origin.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.385 (2001).

2.  Hypertension was incurred as a result of active military 
service.  38 U.S.C.A. § 1110 (West 1991& Supp. 2001); 
38 C.F.R. § 3.102 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 was enacted.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  This law provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  66 Fed. 
Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that the duties to assist provided under the 
new statute at § 5103(a) have been fulfilled and that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claims have been collected for 
review.  Further, VA has accorded the veteran a personal 
hearing.  The RO requested that the veteran identify all 
places where he received medical care for his disabilities.  
The RO also advised the veteran of the evidence necessary to 
complete his claims.  There does not appear to be any 
pertinent medical evidence that is not of record or requested 
by the RO.  Although the veteran has identified certain VA 
medical documents that are not of record, the Board finds 
that these records are not necessary in view of the grant of 
the benefits sought.  

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  In general, establishing 
"direct" service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  In addition, hypertension may be 
presumed to have been incurred in service if it is manifested 
to a degree of 10 percent or more during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Left Ear Hearing loss

The service medical records show that an audiogram taken in 
November 1977 revealed that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
30
LEFT
15
20
20
25
25

The February 1990 retirement examination report relates that 
the pure tone thresholds were:


500

HERTZ




1000
2000
3000
4000
RIGHT
00
05
00
10
05
LEFT
00
05
05
25
35

The report of an October 1992 military examination shows that 
the pure tone thresholds were:


500

HERTZ




1000
2000
3000
4000
RIGHT
05
05
00
15
10
LEFT
00
05
05
25
40

High frequency hearing loss, bilaterally, was diagnosed.

A VA ear examination was conducted in January 2001.  At that 
time the veteran gave a history of noise exposure to loud 
aircraft, machinery, truck, gunfire, and explosion noise 
during service which affected his hearing.  An audiological 
examination that the pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
30
LEFT
20
25
25
40
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The diagnosis was hearing loss with tinnitus.  The examiner 
indicated that the tinnitus was secondary to the hearing loss 
and noise exposure.

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz.) is 
40 decibels or greater; or the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In written statements as well as in testimony given at a June 
2002 hearing before the undersigned member of the Board 
sitting at the RO, the veteran reported that his duties 
included being exposed to aircraft and military arms.  The 
veteran's DD Form 214 (Report of Transfer or Discharge) shows 
that he was a parachute supervisor and military police 
instructor.  The Board finds that the veteran's statements in 
regard to his noise exposure credible and consistent with 
military service.  Further, the veteran has reported 
continuity of hearing loss since service discharge.  The 
retirement examination and the October 1992 military 
examination showed the presence of hearing loss in the left 
ear with high frequency hearing loss diagnosed in October 
1992.  Hearing loss in the left ear for VA purposes was 
confirmed by the January 2001 VA audiological examination.  
Accordingly, it is the judgment of the Board that the left 
ear hearing loss originated during service.  Thus service 
connection is warranted. 

Hypertension

Hypertension is defined as persistently high arterial blood 
pressure.  Various criteria have been suggested, ranging from 
140 millimeter of mercury (mm. Hg) systolic and 90-mm.  
Dorland's Illustrated Medical Dictionary 635 (26th ed. 1981).  

On at least two occasions during service, the veteran 
experienced episodes of elevated blood pressure readings.  At 
separation, in February 1990, an elevated blood pressure of 
150/90 was reported.  A second reading was taken which read 
122/86. 

Post service military records dated in August 1991 shows a 
blood pressure reading of 128/100.  An examination dated in 
April 1992 noted a blood pressure reading of 120/90.  An 
examination in October 1992 showed a blood pressure of124/88.  
In September 1994, several elevated blood pressure readings 
were noted over a three-day period.  In October 1994 mild 
hypertension was diagnosed.  

Although the record does not contain an inservice diagnosis 
of hypertension, the Board cannot ignore the fact that 
elevated blood pressure readings were recorded both during 
service and consistently thereafter until the diagnosis of 
hypertension in October 1994.  With reasonable doubt being 
resolved in the veteran's favor the Board finds that the he 
Board finds that service connection for hypertension is 
warranted.  38 C.F.R. § 3.102.  


ORDER

Service connection for left ear hearing loss is granted.

Service connection for hypertension, is granted.  




		
	Robert P. Regan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

